DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination Under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Response to Final Office Action (“Response”) filed on 25 November 2020 has been entered.

Status of the Claims
The currently pending claims in the present application are claims 1 and 2 of the Response.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 25 November 2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below walk through the stepwise patent eligibility analysis resulting in the rejection.
	As specified above, 35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures, and compositions of matter. Step 1 of the eligibility analysis asks whether a claim is to a process, machine, manufacture or composition of matter. (See MPEP 2106.03(II).) The “work support system” of claims 1 and 2 constitutes a machine under 35 USC 101. As such, claims 1 and 2 meet the patent eligibility criteria of Step 1.
	The next step of the eligibility analysis, referred to as Step 2A, asks whether the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See MPEP 2106.04(II).) Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. (See MPEP 2106.04(II)(A).) Starting with Prong One, the core issue is whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Claims 1 and 2 recite the following limitations:
“Work manual information that indicates a content and a procedure of work.”
“Worker information for identifying a worker engaged in the work and determining a skill level of the worker.”
“Read the work manual information,” “read the worker information of the worker,” and “present the content and the procedure of the work indicated by the work manual information to the worker.”
“Wherein the work manual information includes a plurality of presentation forms corresponding to the skill level of the worker.”
“The worker information includes total time information indicating a period of time for which the worker is engaged in the work.”
“At a start of the work,” “determines the skill level of the worker for the work based on the total time information, and changes a presentation form of the work manual information to a presentation form corresponding to the determined skill level.”
“Determines the skill level of the worker based on an evaluation of the worker.”
The above-listed limitations of claims 1 and 2 recite managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions (see MPEP 2106.04(a)) by, for example, a worker and an entity providing content to the worker. As such, the limitations of claims 1 and 2 fall within the certain methods of organizing human activity grouping of abstract ideas. (See id.) Additionally, the limitations of claims 1 and 2 recite concepts performed in the human mind, including observation (e.g., the claimed “read” steps), evaluation (e.g., the claimed “determines” step), and judgment (e.g., the claimed “corresponding to” aspect). As such, the limitations of claim 1 and 2 fall within the mental processes grouping of abstract ideas. (See id.) Claims 1 and 2, therefore, fail to meet the eligibility criteria of Step 2A, Prong One of the eligibility analysis.
Prong Two of Step 2A asks whether a claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Claims 1 and 2 recite the following additional elements:
“A work support system.”
“A first database configured to store” the claimed “work manual information,” such that the “work manual information” is “read” “from the first database.”
“A second database configured to store” the claimed “worker information,” such that the “worker information” is “read” “from the second database.”
“A processor configured to” perform the claimed “read the work manual information,” “read the worker information,” and “present the content” steps.
“The processor” performs the claimed “determines the skill level” and “changes a presentation” steps.
“The processor determines” “by artificial intelligence (AI).”
The above-listed additional elements of claim 1 are analogous to the following: mere automation of manual processes, instructions to display two sets of information on a computer display in a non-interfering manner without any limitations specifying how to achieve the desired result, and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, which are examples the courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and an advance in the informational content of a download for streaming, which are examples that the courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); receiving or transmitting data over a network, and electronic recordkeeping, storing and retrieving information in memory, which the courts have recognized as computer functions that are insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, and requiring the use of software to tailor information and provide it to the user on a generic computer, which are examples of additional elements the courts have found to be mere instructions to apply an exception because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); and selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, and requiring a request from a user to view an advertisement and restricting public access, which are examples of activities that the courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)). As such, the additional elements of claims 1 and 2 do not integrate the judicial exception(s) into a practical application. (See MPEP 2106.04(d)(I).) Claims 1 and 2, therefore, fail to meet the eligibility criteria of Step 2A, Prong Two of the eligibility analysis.
	The final step of the eligibility analysis, referred to as Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The ineligibility rationales applied in Step 2A, Prong Two, also are applicable in Step 2B. As such, the additional elements of claims 1 and 2 do not amount to significantly more than the judicial exception because they amount to non-improvements (see MPEP 2106.05(a)(I)), mere instructions to apply an exception (see MPEP 2106.05(f)), and insignificant extra-solution activity (see MPEP 2106.05(d)(II) and (g)). The insignificant extra-solution activity also constitutes well-understood, routine, conventional activity (see MPEP 2106.05(d)(II)). Claims 1 and 2, therefore, fail to meet the eligibility criteria of Step 2B of the eligibility analysis. Accordingly, claims 1 and 2 are rejected as ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,698,706 B1 to Rabe et al. (“Rabe”) (filed 24 December 2013).
	Regarding claim 1, Rabe discloses the following limitations:
“A work support system comprising: a first database configured to store work manual information that indicates a content and a procedure of work.” Rabe discloses, in its abstract, “a help system.” Rabe discloses, in col. 10, ll. 25-34, “Help systems may be included in a GUI for a wide variety of products and systems, including software products (applications) and/or hardware products (computer-related components, other consumer electronics, etc.). A help system may include, for example, an organized set of displayable pages containing pertinent information on all the functions/features of the target product or system. For example, there may be pages related to setup and configuration, other pages related to regular operation, and yet other pages related to troubleshooting or other types of problem solving.” Rabe discloses, in col. 15, ll. 59-65, “an embodiment may implement the techniques herein using code which is executed by a processor of the data storage system. As will be appreciated by those skilled in the art, the code may be stored on the data storage system on a computer-readable storage medium (also referred to as computer readable medium).” The help system in Rabe reads on the claimed “work support system,” the data storage system in Rabe reads on the claimed “first database configured to store,” the displayable pages of pertinent information in Rabe reads on the claimed “work manual information that indicates a content and a procedure of work.”
“A second database configured to store worker information for identifying a worker engaged in the work and determining a skill level of the worker.” Rabe discloses, in col. 7, ll. 47-52, “Management software may execute on the data storage system and/or management system. A client, such as a user interface (UI) of the data storage system management software included in the management system 16, may be used by an administrator in connection with performing data storage management operations.” Rabe discloses, in col. 8, ll. 41-51, “The example 100 includes a help system modification module 110 which may receive as an input a generic help system 102 and user proficiency information 104. The generic help system 102 may include content which is further customized by the help system modification module 110 for a particular user having a user id 112. In an embodiment described herein, each user of the data storage system management application may have a user identifier (ID) which the user provides, along with password or other authentication information, when logging into the management application.” Rabe discloses, in col. 9, ll. 6-8, “The user proficiency determination module 106 may perform processing to determine user proficiency information 104 based on one or more inputs.” Rabe discloses, in col. 15, ll. 59-65, “an embodiment may implement the techniques herein using code which is executed by a processor of the data storage system. As will be appreciated by those skilled in the art, the code may be stored on the data storage system on a computer-readable storage medium (also referred to as computer readable medium).” The data storage system in Rabe reads on the claimed “second database configured to store,” the user ID in Rabe reads on the claimed “information for identifying a worker engaged in the work,” and the determining of user proficiency in Rabe reads on the claimed “determining a skill level of the worker.”
“A processor configured to read the work manual information from the first database, to read the worker information of the worker from the second database, and to present the content and the procedure of the work indicated by the work manual information to the worker.” Rabe discloses, in col. 8, ll. 41-44, “The example 100 includes a help system modification module 110 which may receive as an input a generic help system 102 and user proficiency information 104.” Rabe discloses, in col. 10, ll. 55-62, “as illustrated in FIG. 3, the generic help system 102 may include a set of generic content which may be further modified or dynamically adapted for the particular user based on the user's proficiency level overall and/or user proficiency level in a particular area, topic, operation or set of functionality associated with the product for which the help system is provided.” Rabe discloses, in col. 11, ll. 39-43, “Based on user proficiency level, certain options or items of the help system and content may be hidden and others selectively exposed. As mentioned herein, the help content may have an organization and presentation that varies with proficiency level.” Rabe discloses, in col. 15, ll. 59-62, “an embodiment may implement the techniques herein using code which is executed by a processor of the data storage system.” The receipt of the generic help system and/or generic content in Rabe reads on the claimed “read the work manual information,” the involvement of the processor and data storage system of Rabe reads on the claimed “processor configured to” and “from the first database,” the receipt of user proficiency information in Rabe reads on the claimed “read the worker information of the worker,” the involvement of the data storage system of Rabe reads on the claimed “from the second database,” and presentation of the modified help content to the user in Rabe reads on the claimed “present the content and the procedure of the work indicated by the work manual information to the worker.”
“Wherein the work manual information includes a plurality of presentation forms corresponding to the skill level of the worker.” Rabe discloses, in col. 11, ll. 39-43, “Based on user proficiency level, certain options or items of the help system and content may be hidden and others selectively exposed. As mentioned herein, the help content may have an organization and presentation that varies with proficiency level.” The help system content in Rabe reads on the claimed “work manual information,” the options in Rabe read on the claimed “presentation forms,” and the organization and presentation of the content based on user proficiency level in Rabe reads on the claimed “corresponding to the skill level of the worker.”
“The worker information includes total time information indicating a period of time for which the worker is engaged in the work.” Rabe discloses, in col. 11, ll. 19-22, “The proficiency level of a user, such as expert or novice, may be determined based on proficiency criteria such as, for example, based on an amount of time user has been using/interacting with the application.” The amount of time the user has been using the application in Rabe reads on the claimed “total time information indicating a period of time for which the worker is engaged in the work.” 
“At a start of the work, the processor determines the skill level of the worker for the work based on the total time information, and changes a presentation form of the work manual information to a presentation form corresponding to the determined skill level.” Rabe discloses, in col. 11, ll. 19-22, “The proficiency level of a user, such as expert or novice, may be determined based on proficiency criteria such as, for example, based on an amount of time user has been using/interacting with the application.” Rabe discloses, in col. 11, ll. 39-43, “Based on user proficiency level, certain options or items of the help system and content may be hidden and others selectively exposed. As mentioned herein, the help content may have an organization and presentation that varies with proficiency level.” The determining of proficiency level based on the amount of time of interaction in Rabe reads on the claimed “at a start of the work, the processor determines the skill level of the worker for the work based on the total time information,” and the hiding, exposing, and general modifying of help content based on proficiency level in Rabe reads on the claimed “changes a presentation form of the work manual information to a presentation form corresponding to the determined skill level.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rabe in view of U.S. Pat. App. Pub. No. 2015/0242797 A1 to Hoanca et al. (“Hoanca”).
Regarding claim 2, Hoanca teaches limitations below of claim 2 that do not appear to be explicitly taught in their entirety by Rabe:
	“The work support system of Claim 1, wherein the processor determines the skill level of the worker based on an evaluation of the worker by artificial intelligence (AI).” Hoanca teaches, in para. [0041], “A level of proficiency can be determined using the trained classifier 108 based on the plurality of metrics.” Hoanca teaches, in para. [0042], “The trained classifier 108 and other methods and systems can employ Artificial Intelligence techniques such as machine learning and iterative learning to determine a level of proficiency.” Hoanca teaches, in para. [0044], “The present methods and systems can be operational with numerous other general purpose or special purpose computing system environments or configurations.” The computing system in Hoanca reads on the claimed “processor,” the determining of the level of proficiency in Hoanca reads on the claimed “determines the skill level of the worker,” and employing AI to determine the level of proficiency in Hoanca reads on the claimed “based on an evaluation of the worker by artificial intelligence (AI).”
	Hoanca teaches, in para. [0041], determining a level of proficiency, similar to the claimed invention and Rabe. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the determining of proficiency level in Rabe, to include the AI aspects of Hoanca, because human determinations may be inaccurate, as taught by Hoanca (see para. [0003]).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 6,249,715 B1 to Yuri et al. discloses optimizing a work distribution, and in particular, the optimization of work distribution along an assembly line or in a production process. (See abstract.)
U.S. Pat. No. 8,057,237 B2 to Kamagai et al. discloses evaluating skills of a to-be-examined person. (See title.)
U.S. Pat. App. Pub. No. 2018/0146330 A1 to Gibson et al. discloses providing a digital context-aware checklist. (See abstract.)
U.S. Pat. App. Pub. No. 2020/0160240 A1 to Tadano et al. discloses enabling identification of a transfer operation and movement having a great influence on productivity. (See abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached at 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624